Citation Nr: 1705643	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen service connection for tinnitus, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  June 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2016; the hearing transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied service connection for hearing loss and tinnitus.

 2.  Evidence received since the April 2008 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for bilateral hearing loss and tinnitus. 

3.  The Veteran had hazardous noise exposure in service.

4.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.

5.  The Veteran experienced chronic symptoms related to hearing loss and tinnitus in service and continuous symptoms after service separation.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2016); 38 C.F.R. 
§ 20.1103 (2016).

2.  The evidence received subsequent to the April 2008 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  The evidence received subsequent to the April 2008 rating decision is new and material to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal with regard to service connection for tinnitus and hearing loss, no further discussion regarding VCAA notice or assistance duties is required. 

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156  (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Service connection for hearing loss and tinnitus were previously denied in an unappealed April 2008 rating decision because there was no evidence showing that hearing loss was incurred in or the result of service, and because there was no clinical diagnosis of tinnitus shown.  The Board finds that the Veteran did not appeal the April 2008 rating decision and no additional medical evidence was received within one year of denial.  Thus, the decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016). 

New evidence received subsequent to the April 2008 rating decision includes lay statements from the Veteran, an April 2013 VA examination, and November 2016 Board hearing testimony.  The Board finds that the new evidence received since the April 2008 denial is material and relates to the previously unestablished fact of in-service incurrence for  hearing loss and of a current diagnosis for tinnitus.  In lay statements and hearing testimony, the Veteran described hazardous noise in service and described experiencing hearing loss and tinnitus symptoms in service and since service separation, and an April 2013 VA examination identified a current diagnosis of tinnitus.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  As the Board is granting service connection for bilateral hearing loss and tinnitus, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to loud engine noise while serving in the engine room in the Navy.  He contends that he had severe hearing loss and constant ringing in his ears since service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
75
80
LEFT
40
45
55
70
75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 76 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination also reflects a current diagnosis of tinnitus.

The Board finds that the Veteran had hazardous noise exposure in service.  In a September 2011 statement and during a November 2016 Board hearing, the Veteran described constant exposure to loud engine noise in service.  He reported that he served as an engine man aboard the U.S.S. Cayuga County, and reported that he spent most of his time in the engine room and the boiler room of the ship.  He reported that he was not issued hearing protection in service. 

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of EN-4319, with a related civilian occupation of engineer.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty listed EN-43 "Engineman" have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of constant exposure to noise from loud engines is credible and consistent with his duties in service.  

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  

January 1956 enlistment and November 1957 separation examinations showed that the Veteran's hearing was 15/15 on whispered voice testing.  Audiometric testing was not completed in service.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, whispered voice testing does not preclude a finding of hearing loss in service.

During a January 2007 private hearing evaluation, the Veteran was assessed with hearing loss and tinnitus.  At the time of evaluation, he had a history of loud noise exposure from 1956, during his period of service.  During a May 2011 audiology consultation, the Veteran checked that hearing loss had been present for "5 years or more."

The Veteran reported in September 2011 and testified in November 2016 that he experienced hearing loss and tinnitus in service and reported that hearing loss and tinnitus symptoms had been continuous since service separation.  The Board finds that the Veteran has provided credible testimony as to the presence of hearing loss symptoms in service and post service.  

While the March 2014 VA examiner opined that hearing loss and tinnitus were not, at least as likely as not, caused by or a result of an event in service, the examiner's rationale  was based largely on the Veteran's report of having hearing loss "after" he got out of service, reasoning that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Similarly, the VA examiner reasoned that the Veteran had reported the onset of tinnitus, months or years after service.  The Board finds, however, that the Veteran did not actually report a delay of many years post-service prior to the onset of hearing loss.  Instead, the reported that hearing loss started after he got out and reported that it had worsened over the past 15 to 20 years.  The Board finds, therefore, that the VA opinion is inadequate.

The Board finds that in hearing testimony, the Veteran clarified that he did experience hearing loss and tinnitus symptoms in service, and he testified that hearing loss and tinnitus had been present continuously since service.  The Board finds that the Veteran's report of having hearing loss "after he got out of service" during examination and his September 2011 report of having hearing loss and tinnitus "since I was in service" in lay statements is not inconsistent with hearing testimony as he has essentially reported that his disability has been present since service, and the Board finds that this has been clarified by his hearing testimony.  While the Veteran was not clear as to the date of onset of chronic tinnitus during the VA examination, he did clarify during Board hearing testimony that symptoms of tinnitus first started appearing in service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss and tinnitus are related to noise exposure in service by a finding of continuity of symptomatology, the criteria for a grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends that vertigo is related to noise exposure in service and contends that it is related to hearing loss and tinnitus, for which the Board is granting service connection.  He has not been afforded a VA examination to address the etiology of claimed vertigo.  Accordingly, the Board finds that a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the case to for a VA examination within an appropriate specialty to address the etiology of claimed vertigo.  The record should be made available to the examiner for review in connection with this request. 

The VA examiner should indicate whether the Veteran has a current diagnosed disability related to claimed vertigo and should provide an opinion as to:

(a) Whether it is at least as likely as not (50 percent or greater probability) that vertigo was incurred in service or is otherwise related to in-service noise exposure; and  

(b) Whether it is at least as likely as not, that vertigo was caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected hearing loss and/or tinnitus? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  

2.  After all development has been completed, the AOJ should readjudicate the remaining issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


